Appellee brought this action against appellant in the circuit court of Adams county to recover damages for a personal injury suffered by her, and injury to and loss *Page 97 
of her wearing apparel and personal effects, caused by a collision between an automobile in which appellee was traveling and a passenger bus belonging to appellant, alleged to have been caused by the negligence of the driver of the bus. There was a verdict and judgment in appellee's favor in the sum of nine hundred fifty dollars, from which judgment appellant prosecutes this appeal.
Appellee and four other ladies, all related, being sisters or cousins, lived in Natchez; they had been to New Orleans on a shopping trip and were returning from New Orleans to Natchez in a Buick sedan. Mrs. Sarah Heatherley, one of the party, was driving the car. The collision between appellant's passenger bus and the Buick sedan occurred near Reserve in the state of Louisiana. The highway on which the passenger bus and the Buick sedan were traveling runs north and south, and at the point where the collision took place it is straight for half a mile or more in each direction; it is not a paved highway, but is graveled and is about thirty feet wide; there had been recent rains and the highway was slick. The Buick sedan was traveling north, and the passenger bus south. The passenger bus was thirty feet long, about seven feet wide, and weighed something like sixteen thousand pounds, and had double wheels. The result of the collision was that appellee suffered personal injuries and had to pay hospital and doctors' bills, and certain wearing apparel and personal effects carried by her in her suit case were destroyed in part and damaged in part.
Appellee charged in her declaration, in substance, that the collision between the bus and the Buick sedan, and the resulting injury and damage was caused by the bus being operated at an excessive and dangerous rate of speed, in view of the condition of the highway, which was wet and slippery at the time. That the driver of the bus was negligent in failing to keep a lookout for objects on *Page 98 
the highway, and failing to have the bus under control. That the driver of the bus, instead of keeping on his right-hand side of the highway, got over on the left-hand side, resulting in the collision. That the driver of the bus was operating it in such a careless and negligent manner as to lose control of it. That the bus was operated in such a negligent manner as to cause it to skid into the car in which appellee was riding. That the bus was being operated in violation of the statutes of Louisiana.
The principal ground assigned and argued by appellant for reversal of the judgment is that under the evidence it was entitled to a directed verdict. To sustain that position appellant contends that the undisputed physical facts show that the collision between the bus and the car took place without any fault on the part of the driver of the bus.
Appellee and the four ladies with whom she was riding in the Buick sedan, and one Reine, testified that they saw the bus coming down the highway, going south, approaching them as they were going north, Reine being south of the place where the collision occurred. That when they first observed the bus it was about three hundred feet north of the Buick sedan. That the highway was graveled and wet and slippery. That the bus was running at a high rate of speed and was zigzagging or swaying back and forth from one side of the road to the other. Appellee and the other four ladies in the car with her testified that when they saw the bus approaching them in that manner, and when it was about three hundred feet north of them, they immediately pulled the Buick sedan over to their extreme right-hand side of the road near the ditch, as near as they could get to it, and brought the car to a stop. That when their car stopped the bus was still about a city block away from them, but coming very rapidly, "zigzagging or skidding" back and forth across the road. That the bus was first on one side of the road and then on the other, and just before it reached *Page 99 
their car it was headed directly towards it, then the driver swerved the bus to his right-hand side of the road, which caused its rear to skid over on the other side of the road and strike the Buick sedan. That the impact tore off the running board of the Buick sedan and struck its rear door and rear fender. That the rear wheels of the Buick went into the ditch on the side of the road where it was standing and the front wheels remained on the highway, and the wheels on the right-hand side of the bus went into the ditch on the other side of the highway. The testimony of the appellee and her four companions was corroborated by the witness Reine.
Five witnesses for appellant, four of whom were disinterested, gave testimony which, if true, exonerated the driver of the bus from any negligence in its operation. In other words, there was a square conflict between the testimony of the witnesses for the respective parties.
Certain physical facts, however, are undisputed, which are: Immediately after the collision the rear wheels of the Buick car were found in the ditch on its right-hand side of the road and its front wheels up on the road, and the right-hand wheels of the bus were in or near the ditch on its side of the road. The fender of the Buick car on its left-hand side was mashed in or torn off, and the rear door on that side had been struck and was damaged. The front fender of the bus' left-hand rear wheel was damaged, showing that it had struck the Buick car, but there was no indication whatever that any part of the bus back of its left-hand rear fender and wheel had come in contact with the Buick car. In other words, the physical facts showed, so far as concerned the bus, that the only part of it that came in contact with the Buick car was the front part of its left-hand fender.
Appellant argues that those physical facts demonstrate that the collision between the bus and the car could not have occurred in the manner testified to by appellee and her four companions, and the witness Reine. The ground *Page 100 
they base that contention on is that if the collision had occurred as testified to by appellee and her witnesses, the left-hand rear end of the bus, back of the rear fender on that side, would have struck the Buick car. As stated, there was no evidence tending to show that that had occurred.
The trouble with appellant's position in that respect is that it loses sight entirely of what might reasonably have happened as the result of the rebound when the bus came in contact with the car. To illustrate, according to appellee's testimony the Buick car was at a standstill, the bus was coming down the slippery gravel road swerving from side to side: when it reached the Buick car it was in such position as that the fender to its left-hand rear wheel struck and tore off the left-hand fender to the Buick car and struck its left-hand rear door. The rebound might have been of sufficient force to throw the rear of the Buick and the rear of the bus so far apart that when the bus passed the Buick the left-hand rear of it is was too far away to strike the car again. We think it is not only possible but probable that the collision happened in that manner. It is not unreasonable that such was the case. The movements of two automobiles after colliding, where both, or only one of them, are traveling at a high rate of speed, are highly problematical. Experience shows that often they cannot be accounted for.
We are of the opinion that the court committed no error in refusing to direct a verdict for appellant.
We notice none of the other errors assigned and argued, for the reason that we think they are manifestly without merit and do not call for a discussion by the court.
Affirmed.